Received by the Pro Se Office
9/15/2020- KC


                                        StP 5        0: 20               ^'LED
                                                                      'N clerk s OFF dg
                                                                     '■ district COURTiED NY
                                                                   *api52iH
Cyff^o           I »                            ^ifA-fe^.,
                                                                   BROOKLYN OFFICE


   [JivS'lcP                    6Ti^Tc'^ p/ST^^cr
    tffsrefi.^ p/t>T^uT- ef MCH/



     Rc_ ^cH'i k<»^lt- V,                                      kt-f/ifeS
     Podru^okic'i^ id ^,^,c
    ^0'. Xo-c^-nayy (J.p^) Ifh)                                                      Ij
                        S^OC^ Ko/iiTfS

        ftr T/f, <^oeiir Htiwic                                               ^
        ^2"                          o,ppr\Tf;                 ^            s ^Us,

                       3y7 73/syjip
                                                       ■PCI—    yyy
Page 1

Case 1:20-cv-00177-EK-PK



September 2, 2020,

Honorable Judge Eric R. Komitee,
United States District Judge
Eastern District of New York

225 Cadman Plaza East

Brooklyn, NY 11201


Re: Herskovic v. Transportes Aereos Portugueses, 8.A. Civil Action
No.:20-cv-00177(LDH)(PK)


Dear Judge Komitee,
I am the plaintiff in this case and respectfully submit this letter in opposition
to Defendant's pre-answer motion to dismiss the amended complaint.


              Background from Newark to Lisbon Airport
The amended complaint only involves the claims arising from the
transaction and incident in which Plaintiff was en route from Newark Airport
to Brussels via Lisbon Airport.
Defendant runs an airline service in Queens County. The nature of
Defendant's business requires the consumer to purchase a ticket in
advance with full payment.
The amended complaint alleges that the least sophisticated consumer
understands that when purchasing an airline ticket, the consumer will not
receive a ticket until all fees are paid in advance. An airline ticket is a
reservation that secures a consumer the right to a reserved seat.
Amongst the questions that Defendant asked Plaintiff when purchasing the
ticket was whether Plaintiff would need any disability accommodations.
Page 2

At all relevant times, the ticket from Newark to Brussels via Lisbon was a
one-way ticket.
On or about May 6, 2019 thru May 9, 2019, Plaintiff was en route to
Belgium utilizing Defendant's services. At Newark Airport, Defendant's
personnel forced Plaintiff to pay an additional $2,360 to be boarded for a
next flight to Belgium.
The departure from Newark Airport to Brussels had a stop in Lisbon Airport
At all relevant times, all of Plaintiff's reservations were fully paid about three
months in advance. As part of the ticket. Plaintiff reserved disability
accommodations of wheelchair services, for transportation between airlines
and gates.
On May 7, 2019, Plaintiff was at Lisbon Airport connecting to an airplane
boarding to Belgium. At all relevant times. Plaintiff was already situated in a
wheelchair and escorted to the connecting flight heading to Belgium.
At all relevant times, the connecting flight to Belgium was set to depart on
its prior planned schedule, as Plaintiff had negotiated when reserving the
ticket. At all relevant times Plaintiff was already in possession of a boarding
pass to the connecting flight.                                                  |
Without prior notice to Plaintiff, Defendant's personnel deliberately diverted
Plaintiff to a cashier and refused to honor Plaintiffs reservation by bumping
Plaintiff and forcing him to give up his seat.                                  j
The amended complaint alleges that an airline may not force consumers to
involuntarily give up a seat, knowing as Bumping, except when exigent
circumstances exist.

Defendant's personnel made derogatory remarks giving Plaintiff the
impression that the bumping is the result of discrimination against
disabilities.

The amended complaint alleges that during that entire time. Defendant's
personnel refused to accommodate Plaintiff with a wheelchair suitable for
extended periods of seating. Plaintiff was forced to stay in a wheelchair that
is not suitable for extended seating. Defendant's personnel outright refused
to accommodate Plaintiff with wheelchair, or other seating arrangements,
suitable for extended periods of seating.
Page 3

As a direct or proximate result, because of Defendant's refusal to
accommodate Plaintiffs disability, Plaintiffs health was ruined during the
entire visit overseas. Defendant caused Plaintiff high blood pressure, back
pain, leg pain, and extreme headaches.
Because Defendant extorted $2,360 and improperly bumped Plaintiff, as a
direct or proximate result, Plaintiff was without the ability to enjoy that little
money reserved for the trip. Defendant's improper taking of Plaintiffs
money caused that Plaintiff was unable to seek medical attention and
Plaintiff could not enjoy the trip while in Belgium.
The amended complaint alleges that Defendant has a habit of extorting
consumers through bumping, knowing that the unsophisticated consumer
would forfeit the bumping charges. The damages Defendant caused
Plaintiff was in violation of federal rules prohibiting bumping. The damages
Defendant caused Plaintiff was in violation of international conventions
such as Montreal Convention and Warsaw Convention.


                      Background At Brussels Airport
The amended complaint does not involve the extortion that occurred when
Plaintiff was boarding from Brussels to JFK Airport. This background is
provided is for the limited purpose to respond to the pre-answer motion to
dismiss, not entangle that resolved controversy in this Court.
Separately and unrelated to charges en route from Newark to Lisbon
airport. Defendant extorted $618.02 from Plaintiff while returning from
Brussels to JFK Airport. The extortion of $618.02 was a separate
transaction than the extortion of $2,360.
At all relevant times, the ticket from Brussels to JFK Airport was a one-way
ticket. (At the time when purchasing these aforementioned tickets. Plaintiff
paid for each of them separately.)
On August 12, 2019, Plaintiff sued Defendant in NYC Small Claims Court
and on September 17, 2019 obtained a judgment of $653 reflecting the
claim for $618.02, which has been satisfied.
Page 4

                     Plaintiffs Efforts to Reconcile
On October 23, 2019, Plaintiff wrote to Defendant offering to accept a
settlement of $1,000 for the claims of bumping at Lisbon Airport. EOF 12-5
page 4, states:
BEFORE I FILE A CLAIM IN COURT I WOULD LIKE TO GIVE YOU A
SECOND CHANCE TO SATELE(SIC)[SETTLE]THE BUMPING AND
HEADACHE FOR ADISENAL(SIC)[ADDITIONAL]1000.00$
I DID RECEIVE THE 653.00$ CHECK BUT YOU DID NOT RESPOND BY
THE 27 AS I TOLD YOU THE CHECK I RECEIVED THE 16 OR 17 OF
OCT ALMOST THREE WEEK LATER

I WANT TO SETEL(SIC)[SETTLE]ALL OF IT THE BUMPING AND
HARASMENT(SIC)[HARASSMENT]FOR 1000$ AND THAT ENDS THE
WHOLE JOURNEY...

Defendant refused Plaintiffs efforts to settle the claims for bumping at
Lisbon Airport and this lawsuit was filed.


                                Arguments
Plaintiff denies all the allegations made by Defendant in its pre-answer
motion papers. The amended complaint is the controlling pleading.
The Court is required to view all the factual allegations in the amended
complaint as alleged by the Plaintiff. Not as enlarged or exaggerated by the
Defendant in its pre-answer motion papers.
The Court is required to disregard the all the allegations that Defendant
makes outside the four corners of the amended complaint. The Federal
Court is not the place to complain about the default judgment duly obtainec
in the NYC Small Claims Court.

Defendant's Exhibit E must be disregarded and excluded, if not stricken
from the record, as it is purely a settlement offer and does not represent
any admissions or concessions. Defendant did not honor Plaintiffs
settlement offer. Thus, whatever value Exhibit E might have, it has no
probative value to defeat a valid amended complaint.
Page 5

Nonetheless, Defendant's Exhibit E defeats their defense for accord and
satisfaction. Plaintiff clearly communicated in that letter that he did receive
the $653 and it does not settle the claims for bumping at Lisbon Airport.
In discovery, further communication and letters that Plaintiff and Defendant
exchanged will substantiate that Plaintiff only accepted the $653 to satisfy
the judgement in Small Claims Court, and the same letters will reveal that
Plaintiff did not accept the $653 as satisfaction for the claims related to
bumping at Lisbon Airport.
Furthermore, Defendant's pretense of accord and satisfaction must be
rejected. The NYC Small Claims action involved exclusively the charges of
$618.02 made while Plaintiff was en route from Brussels to JFK Airport. As
noted earlier, this transaction was distinct and happened separately from
the transaction where Plaintiff was en route from Newark to Brussels via
Lisbon Airport.
Indeed, Plaintiff could not be in two places at the same time. Defendant
charged Plaintiff $2360 in Newark Airport and bumped Plaintiff upon
landing in Lisbon Airport while attempting to catch a connecting flight to
Brussels. The $618.02 Defendant charged Plaintiff in Brussels while trying
to board back to JFK Airport. These distinctions dispel Defendant's theory
of the whole situation. While Defendant's gimmick of extortion is consistent
pattern of bad behavior against the consumer, the required analysis must
focus on each transaction and each incident separately.
For instance, the fact that a person has paid a restaurant for stake on Day
1, the consumer is not automatically absolved from paying for the dessert
on Day 2, unless explicitly waived by the merchant; even if the consumer
writes on the check issued for Day 1 that this payment absolves any and al
further claims. Any other conclusion would promote dishonest dealings
and slime gimmicks to defeat duly incurred transactions.
Moreover,"A landlord's acceptance of rent which is admittedly due does
not bar an action by the landlord for an additional sum which is in dispute,
even if payment is made by a check endorsed 'in full payment'." In re
Cohoes Indus. Terminal, Inc., 78 B.R. 681, 703(Bankr. S.D.N.Y. 1987).
Even though the whole situation was that tenant repeatedly failed to pay
rent.
Page 6

The payment of an admitted liability is not a payment of or a consideration
for an alleged accord and satisfaction of another and independent alleged
liability." 20th Century Foods Pte., Ltd. v. Home Ins. Co., No. 85 CIV. 9626
(BN), 1989 WL 99773, at *28 (S.D.N.Y. Aug. 22, 1989)quoting Manely v.
Pandick Press, Inc., 72 A.D.2d 452, 424 N.Y.S.2d 902 (1st Dept. 1980).
The same applies here. The fact that the whole situation involved two
separate liabilities, the Defendant cannot use accord and satisfaction to
claim that satisfaction of the first liability automatically satisfied the second
liability as a "further claim." We are dealing here with a separate claim, not
a further claim.

Finally, the NYC Small Claims Court, only has jurisdiction of claims for
money only. They do not have jurisdiction for equitable claims, such as
bumping, which is what the amended complaint alleges. The full
satisfaction of the claims adjudged in the Small Claims Court could not aisp
absolve the equitable claims for bumping.
Wherefore Plaintiff requests that the Court deny the Defendant's pre-
answer motion to dismiss.



Respectfully,


plaintiff Yehuda Herskovic,
Telephone number 347-731-8818
